DECISION AND JUDGMENT ENTRY
Appellant, Frazier Derring, was convicted by a Lucas County jury on a felonious assault charge with a firearm specification.  He was sentenced to two consecutive terms of three years incarceration.
Appellant now appeals his conviction.  He asserts that the evidence submitted at trial was insufficient to sustain his conviction and that the verdict was against the manifest weight of the evidence.  To the extent that his trial counsel failed to preserve error during the trial, appellant claims "per se" ineffective assistance of counsel.
Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte
transfer this matter to our accelerated docket and, hereby, render our decision.
Appellant premises his insufficiency and weight arguments on the victim's trial testimony that he was running too fast to see appellant aim and shoot at him.  The victim, nevertheless, testified that he believed appellant fired at him and described circumstances by which it could be reasonably inferred that such was the case.  This is testimony sufficient to meet the standards of State v. Thompkins (1997), 78 Ohio St.3d 380, and  State v. Jenks (1991), 61 Ohio St.3d 259, paragraph two of the syllabus. Accordingly, appellant's first two assignments of error are not well-taken.
In order to sustain a claim of ineffective assistance of counsel, an appellant must demonstrate that his counsel's performance was deficient and prejudicial to him.  Strickland v.Washington (1984), 466 U.S. 668, 687: State v. Smith (1985),17 Ohio St.3d 98,100.  Here, not only has appellant failed to satisfy either of these prongs, he has failed to present any argument or support from the record for this assignment as required by App.R. 16(A)(7).  Accordingly, appellant's third assignment of error is not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Costs to appellant.
Melvin L. Resnick, J., James R. Sherck, J. Mark L. Pietrykowski,J., JUDGES CONCUR.
  ____________________________ SHERCK, J.